          Case 1:20-cv-05735-LJL Document 148
                                          147 Filed 12/16/20
                                                    12/15/20 Page 1 of 15




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK

    In re Bystolic Antitrust Litigation

    This Document Relates To:                              C.A. No. 1:20-cv-05735-LJL

    All Actions                                            PROTECTIVE ORDER




LEWIS J. LIMAN, United States District Judge:

        WHEREAS all of the parties to this action (collectively, the “Parties,” 1 and, individually,
a “Party”) request that this Court issue a protective order pursuant to Federal Rule of Civil
Procedure 26(c) to protect the confidentiality of certain nonpublic and confidential material that
will be exchanged pursuant to and during the course of discovery in this case;

         WHEREAS, the Parties, through counsel, agree to the following terms;

        WHEREAS, the Parties acknowledge that this Protective Order does not confer blanket
protections on all disclosures or responses to discovery and that the protection it affords only
extends to the limited information or items that are entitled, under the applicable legal principles,
to confidential treatment;

        WHEREAS, the Parties further acknowledge that this Protective Order does not create
entitlement to file confidential information under seal; and

        WHEREAS, in light of these acknowledgements, and based on the representations of the
Parties that discovery in this case will involve confidential documents or information the public
disclosure of which will cause harm to the producing person and/or third party to whom a duty of
confidentiality is owed, and to protect against injury caused by dissemination of confidential
documents and information, this Court finds good cause for issuance of an appropriately tailored
confidentiality order governing the pretrial phase of this action;

         IT IS HEREBY ORDERED that any person subject to this Protective Order—including
without limitation the parties to this action, their representatives, agents, experts and consultants,
all third parties providing discovery in this action, and all other interested persons with actual or
constructive notice of this Protective Order—shall adhere to the following terms:

        1.      Any person subject to this Protective Order who receives from any other person
subject to this Protective Order any “Discovery Material” (i.e., information of any kind produced

1
  The definition of “Parties” includes Plaintiffs and Defendants, as well as their officers,
directors, current employees, former employees, agents, legal counsel, and anyone hired or
retained to assist in the prosecution or defense of this Action.
        Case 1:20-cv-05735-LJL Document 148
                                        147 Filed 12/16/20
                                                  12/15/20 Page 2 of 15




or disclosed pursuant to and in course of discovery in this action) that is designated as
“Confidential” or “Highly Confidential” pursuant to the terms of this Protective Order
(hereinafter “Confidential Discovery Material”) shall not disclose such Confidential Discovery
Material to anyone else except as expressly permitted hereunder.

        2.       The person producing any given Discovery Material, whether a Party or a non-
party to this litigation, (“Producing Party”), may designate as Confidential only such portion of
such material the public disclosure of which is either restricted by law or will cause harm to the
business, commercial, financial or personal interests of the producing person and/or a third party
to whom a duty of confidentiality is used and that consists of:

                 (a) previously nondisclosed financial information (including without limitation
                     profitability reports or estimates, percentage fees, design fees, royalty rates,
                     minimum guarantee payments, sales reports, and sale margins);

                 (b) previously nondisclosed material relating to ownership or control of any
                     non-public company;

                 (c) previously nondisclosed business plans, product development information,
                     or marketing plans;

                 (d) any information of a personal or intimate nature regarding any individual; or

                 (e) any other category of information hereinafter given confidential status by
                     the Court.

        3.      The Producing Party may designate as “Highly Confidential” any material, or
portion of such material, which could cause a significant competitive or commercial
disadvantage if shared with the Parties to this case. Highly Confidential material may include
(but is not limited to) nonpublic, highly sensitive information such as:
           (a) Information related to pricing (including but not limited to credits, discounts,
               returns, allowances, rebates, and chargebacks);

           (b) Projected future sales, volumes, profits, revenue, and costs;

           (c) Claims and reimbursement data;

           (d) Distribution agreements with third parties, including wholesalers;

           (e) Transactional data;

           (f) Information protected by foreign, federal, or state privacy laws;

           (g) Information related to settlement of litigation or negotiations thereof;

           (h) Information related to research, development, and testing of, or production plans
               for, a Party’s existing or proposed future products;

                                                  2
         Case 1:20-cv-05735-LJL Document 148
                                         147 Filed 12/16/20
                                                   12/15/20 Page 3 of 15




           (i) Information relating to the processes, apparatus, or analytical techniques used by
               a Party or Non-Party in its present or proposed commercial production of such
               products;

           (j) Information relating to compliance with product safety or other government
               regulations;

           (k) Information relating to pending or abandoned patent applications which have not
               been made available to the public;

           (l) Personnel files;

           (m) Communications regarding any Highly Confidential material that themselves
               qualify for designation as Highly Confidential; and

           (n) Other material that contain current trade secrets.

          4.      With respect to the Confidential or Highly Confidential portion of any Discovery
Material other than deposition transcripts and exhibits, the Producing Party or their counsel may
designate such portion as “Confidential” or “Highly Confidential” as follows. For documents in
hard-copy form or modifiable electronic format, the Producing Party may designate the
document by stamping or otherwise clearly marking as “Confidential” or “Highly Confidential”
each page of the document, or portion thereof, that is deemed Confidential or Highly
Confidential in a manner that will not interfere with legibility of the document. A Producing
Party may designate natively produced electronic documents and other non-imaged media as
“Confidential” or “Highly Confidential,” as appropriate, by noting such designation in an
accompanying cover letter and, to the extent possible, by affixing a legend or stamp to the media
itself (i.e., disc, hard-drive, etc.) on which the material is provided, and including the appropriate
confidentiality designation in the load file provided with the electronic production.

        5.      With respect to deposition transcripts and exhibits thereto, a Party or its counsel
may designate such portion as Confidential or Highly Confidential either by (a) indicating on the
record during the deposition that a question calls for Confidential or Highly Confidential
information, in which case the reporter will bind the transcript of the designated testimony
(consisting of question and answer) in a separate volume and mark it as “Confidential
Information Governed by Protective Order” or “Highly Confidential Information Governed by
Protective Order”; or (b) notifying the reporter and all counsel of record, in writing, within 30
days receipt of the transcript, of the specific pages and lines of the transcript and/or the specific
exhibits that are to be designated Confidential or Highly Confidential, and sending a copy of the
designated transcript or exhibit that redacts all information designated as Confidential or Highly
Confidential. During the 30-day period following the conclusion of a deposition, the entire
deposition transcript will be treated as if it had been designated Highly Confidential.

       6.      Any document produced (or material containing information from a document
produced), any deposition transcripts or exhibits, any expert reports, any filings, and other
materials from the underlying patent litigations involving any of the Parties in this Action, that
were designated therein as Confidential or Highly Confidential shall be treated as such under this

                                                  3
         Case 1:20-cv-05735-LJL Document 148
                                         147 Filed 12/16/20
                                                   12/15/20 Page 4 of 15




Order, unless the original source of the document agrees to waive confidentiality, the document
has since become public, or the Court orders otherwise.

        7.      Any Confidential or Highly Confidential Material that was exchanged by the
Parties prior to the execution of this Order are also subject to the provisions of this Order.

        8.      If at any time prior to the trial of this action, a Producing Party realizes that some
portion(s) of Discovery Material that she, he, or it had previously produced without limitation
should be designated as Confidential or Highly Confidential, she, he, or it may so designate by
so apprising all prior recipients of the Discovery Material in writing, and thereafter such
designated portion(s) of the Discovery Material will thereafter be deemed to be and treated as
Confidential or Highly Confidential under the terms of this Protective Order. Notwithstanding
this provision, a Party may challenge the asserted confidentiality designation as provided for
herein.

       9.      No person subject to this Protective Order other than the Producing Party shall
disclose any of the Discovery Material designated by the Producing Party as Confidential to any
other person whomsoever, except to:

           (a) up to two (2) in-house Counsel for the Parties to this action;

           (b) counsel retained specifically for this action (“Outside Counsel”), including any
               paralegal, clerical and other assistant employed by such counsel and assigned to
               this matter;

           (c) outside vendors or service providers and their staff (such as copy-service
               providers, document-management consultants, graphic production services or
               other litigation support services, or jury consultants/participants in mock jury
               excercises) that counsel hire and assign to this matter, including computer service
               personnel performing duties in relation to a computerized litigation system;

           (d) any mediator or arbitrator that the Parties engage in this matter or that this Court
               appoints, provided such person has first executed a Non-Disclosure Agreement in
               the form annexed as an Exhibit hereto;

           (e) as to any document, (i) its author, its addressee, and any other person indicated on
               the face of the document as having received a copy, (ii) any deponent, at their
               deposition, who counsel has a good-faith basis to believe reviewed or had
               personal knowledge of the specific subject matter of the Discovery Material prior
               to its production in this Action, and such a belief is confirmed by first laying a
               foundation as to that personal knowledge consistent with Federal Rule of
               Evidence 602, (iii) any current employee, director, or agent of the Producing
               Party, or (iv) any witness designated to testify as a Rule 30(b)(6) witness on
               behalf of the Producing Party;

           (f) at trial, any witness of the Producing Party, during the course of his or her sworn
               testimony in this action;

                                                   4
         Case 1:20-cv-05735-LJL Document 148
                                         147 Filed 12/16/20
                                                   12/15/20 Page 5 of 15




           (g) any person retained by a Party to serve as an expert witness or otherwise provide
               specialized advice to counsel in connection with this action, including their staff,
               provided such person has first executed a Non-Disclosure Agreement in the form
               annexed as an Exhibit hereto. Before any independent consultant or expert with
               expertise in the research, development, marketing, or approval of pharmaceuticals
               who has within the last three (3) years worked or consulted for a brand or generic
               pharmaceutical manufacturer regarding marketing or development of, or
               obtaining approval of, pharmaceutical products (“Pharmaceutical Expert or
               Consultant”)—which specifically does not include any trial consultants, graphic
               or audiovisual consultants, or economic experts—is afforded access to a
               Producing Party’s Confidential Discovery Material, the identity and current
               resume or curriculum vitae of the Pharmaceutical Expert or Consultant shall be
               furnished to the Party or Parties whose Confidential Discovery Material may be
               disclosed to the Pharmaceutical Expert or Consultant along with a copy of an
               executed Non-Disclosure Agreement in the form annexed as an Exhibit hereto
               (“Pharmaceutical Expert Notice”). The Pharmaceutical Expert Notice may be
               provided at any time after this Order is signed by the Parties. No Confidential
               Discovery Material shall be disclosed to such Pharmaceutical Expert or
               Consultant until the expiration of a five (5) business day period commencing upon
               the furnishing of the Pharmaceutical Expert Notice. If, within five (5) business
               days of the furnishing of a Pharmaceutical Expert Notice, any Producing Party
               objects in writing with an explanation of the basis for the objection to the
               proposed disclosure, the parties shall then have two (2) additional business days
               after an objection is raised to use good-faith efforts to reach an agreement
               regarding the proposed disclosure, during which period of time disclosure of
               Confidential Discovery Material may not be made absent an agreement. If
               agreement cannot be reached, the Producing Party objecting to disclosure may
               apply to the Court for relief within two (2) business days after it is determined
               that an agreement cannot be reached or that party’s objections under this section
               shall be deemed waived. The burden shall be on the objecting party to show the
               Court good cause why the disclosure should not be made. In the event an
               application is made to the Court, however, the materials will continue to be
               treated as Confidential Discovery Material in accordance with this Order during
               the time the Court considers the application and will not be disclosed to the
               Pharmaceutical Expert or Consultant;

           (h) stenographers engaged to transcribe depositions conducted in this action; and

           (i) this Court, including any appellate court, and the court reporters and support
               personnel for the same.

        10.     No person subject to this Protective Order other than the Producing Party shall
disclose any of the Discovery Material designated by the Producing Party as Highly Confidential
to any other person whomsoever, except to those individuals identified in subparagraphs 9(b)-
9(i) except that the Parties agree that two representatives of each named Plaintiff to this litigation
may review unredacted copies of the complaints filed in this litigation along with the documents

                                                  5
         Case 1:20-cv-05735-LJL Document 148
                                         147 Filed 12/16/20
                                                   12/15/20 Page 6 of 15




produced under FOR-BYS-00000001 – 438, which are the agreements quoted in the
complaints. Defendants agree that as part of the class certification proceedings in this litigation
they will not challenge the adequacy of any named class representative on the basis that they
have not reviewed documents produced in this litigation by Defendants as Highly Confidential or
Confidential Discovery Material, but it is agreed that Defendants reserve all other rights to
challenge the adequacy of the named class representatives.

         11.    Prior to any disclosure of any Confidential Discovery Material to any person
referred to in subparagraphs 9(d) or 9(g) above, such person shall be provided by counsel with a
copy of this Protective Order and shall sign a Non-Disclosure Agreement in the form annexed as
an Exhibit hereto stating that that person has read this Protective Order and agrees to be bound
by its terms. Said counsel shall retain each signed Non-Disclosure Agreement.

        12.     Any Party who objects to any designation of Discovery Material as either
Confidential or Highly Confidential may at any time prior to the trial of this action serve upon
counsel for the designating person a written notice stating with particularity the grounds of the
objection. If the Parties cannot reach agreement promptly, counsel for all Parties will address
their dispute to this Court in accordance with Paragraph 1(B) of this Court’s Individual Practices
in Civil Cases.

        13.     A Party may be requested to produce Discovery Material that is subject to
contractual or other obligations of confidentiality owed to a third party. Within five (5) business
days of receiving the request, the receiving Party subject to such obligation shall inform the third
party of the request and that the third party may seek a protective order or other relief from this
Court. If neither the third party nor the receiving Party seeks a protective order or other relief
from this Court within 21 days of that notice, the receiving Party shall produce the information
responsive to the discovery request but may affix the appropriate controlling designation.

        14.    Recipients of Confidential Discovery Material under this Protective Order may
use such material solely for the prosecution and defense of this action and any appeals thereto,
and specifically (and by way of example and not limitations) may not use Confidential Discovery
Material for any business, commercial, or competitive purpose. Nothing contained in this
Protective Order, however, will affect or restrict the rights of any person with respect to its own
documents or information produced in this action; in other words, a Producing Party may
disclose, without limitation, its own Confidential Discovery Material or Highly Confidential
Discovery Material. Nor does anything contained in this Protective Order limit or restrict the
rights of any person to use or disclose information or material obtained independently from and
not through or pursuant to the Federal Rules of Civil Procedure.

        15.     Nothing in this Protective Order will prevent any person subject to it from
producing any Confidential Discovery Material in its possession in response to a lawful
subpoena or other compulsory process, or if required to produce by law or by any government
agency having jurisdiction, provided, however, that such person receiving a request, will provide
written notice to the Producing Party (i.e., the party that produced the Confidential Discovery
Material) before disclosure and as soon as reasonably possible, and, if permitted by the time
allowed under the request, at least ten (10) days before any disclosure. Upon receiving such

                                                 6
         Case 1:20-cv-05735-LJL Document 148
                                         147 Filed 12/16/20
                                                   12/15/20 Page 7 of 15




notice, the Producing Party will have the right to oppose compliance with the subpoena, other
compulsory process, or other legal notice if the Producing Party deems it appropriate to do so.

        16.     All persons seeking to file redacted documents or documents under seal with the
Court shall follow Rule 2(G) of this Court’s Individual Practices in Civil Cases and the
procedures set out in Paragraph 18. No person may file with the Court redacted documents or
documents under seal without first seeking leave to file such papers. All persons producing
Confidential Discovery Material are deemed to be on notice that the Second Circuit puts
limitations on the documents or information that may be filed in redacted form or under seal and
that the Court retains discretion not to afford confidential treatment to any Confidential
Discovery Material submitted to the Court or presented in connection with any motion,
application or proceeding that may result in an order and/or decision by the Court unless it is
able to make the specific findings required by law in order to retain the confidential nature of
such material. Notwithstanding its designation, there is no presumption that Confidential
Discovery Material will be filed with the Court under seal. The Parties will use their best efforts
to minimize such sealing.

       17.     All persons are hereby placed on notice that the Court is unlikely to seal or
otherwise afford confidential treatment to any Discovery Material introduced in evidence at trial
or supporting or refuting any motion for summary judgment, even if such material has previously
been sealed or designated as Confidential or Highly Confidential.

        18.     Documents containing or describing Confidential Discovery Material may be
provisionally filed under seal with a letter motion consistent with Rule 2(G) of the Court’s
Individual Practices in Civil Cases. Absent a motion to the contrary, the Court will hold the
motion to seal in abeyance for fourteen (14) calendar days for the Producing Party to file a letter
brief in support of any proposed redactions, and as exhibits thereto, proposed redacted public
versions of any sealed papers consistent with Rule 2(G), and the motion to seal shall set forth the
moving party’s request that the court not rule for a period of at least 14 days (provided however
that nothing in this order shall preclude the court from ruling earlier as the court deems fit). The
filing party will meet and confer with any party who has produced Confidential Discovery
Material and the burden will be on the Producing Party to justify the continued redaction or
sealing of any materials filed provisionally under seal. Once the Court approves any proposed
redactions, the Producing Party shall provide the filing party a version of the approved redacted
public papers for filing.

       19.     Each person who has access to Discovery Material that has been designated as
Confidential or Highly Confidential shall take all due precautions to prevent the unauthorized or
inadvertent disclosure of such material.

       20.      Disclosure of Certain Information Regarding Expert Witnesses.

             (a) No subpoenas (for depositions or documents) need be served on any Rule
                 26(a)(2)(B) or Rule 26(a)(2)(C) expert in this case. Instead, the Party or Parties
                 retaining such expert will make him or her available for deposition, at a time
                 mutually agreed to by the Parties. If an expert is required to submit a report
                 pursuant to Rule 26(a)(2)(B), the deposition of such expert will be conducted after
                 the report is served. If a testifying expert is not required to submit a report
                 pursuant to Rule 26(a)(2)(C), the deposition of such expert will be conducted

                                                  7
 Case 1:20-cv-05735-LJL Document 148
                                 147 Filed 12/16/20
                                           12/15/20 Page 8 of 15




         within thirty (30) days of that expert’s disclosure, or at another time mutually
         agreed by the Parties. If such an expert has already been deposed as a fact
         witness, he or she may be deposed again in his or her expert capacity.

      (b) Within three (3) business days of service of a report, the Party submitting such
          report shall produce: (i) the data, facts or other information relied upon by the
          expert in forming the expert witness’s opinions; (ii) any exhibits that will be used
          to summarize or support the expert witness’s opinions; (iii) the expert witness’s
          qualifications, including a list of all publications authored in the previous ten (10)
          years; (iv) a list of all other cases, during the previous four years, where the expert
          witness has testified as an expert at trial or by deposition; and (v) a statement of
          the compensation to be paid for the study and testimony in this case. To the
          extent such disclosures include charts, tables, exhibits, information or data
          processed or modeled by computer at the direction of a disclosed testifying expert
          in the course of forming the expert’s opinions, machine-readable copies of the
          exhibits, information, or data (including all linked data files, input and output
          files, formulas contained within spreadsheet cells and similar electronic
          information necessary to understand the charts, tables, exhibits, information, or
          data) sufficient to allow the replication of all analysis contained in the report,
          where applicable, along with appropriate computer programs and instructions
          necessary to access and use the data (unless such computer programs are
          reasonably and readily commercially available) shall also be provided with such
          disclosures. Information gleaned from websites and third-party sources that are
          not readily available shall also be provided with such disclosures.

21.      Non-Disclosure of Certain Information Regarding Expert Witnesses.

      (a) The below-listed categories of documents, recording media, and communications
          need not be disclosed by any Party and an expert may not be examined at
          deposition, hearing, or trial on the contents of the below-listed categories of
          documents, recording media, and communications (subject to the exceptions at
          the end of this Paragraph):

              i. any notes or other writings taken or prepared by or for an expert witness in
                 connection with this matter (aside from the final written expert report(s)
                 and notes generated while testifying), including:

                     1. written correspondence or memoranda to or from, and notes of
                        conversations between and among the expert witness and the
                        expert’s assistants and/or support staff, non-testifying consultants
                        (including their staffs), or attorneys for the Party or Parties
                        (including their staffs); and/or

                     2. copies of materials produced by any Party in this Action bearing
                        the notes, markings, or comments of the expert, the expert’s
                        assistants and/or support staff, non-testifying consultants

                                            8
         Case 1:20-cv-05735-LJL Document 148
                                         147 Filed 12/16/20
                                                   12/15/20 Page 9 of 15




                               (including their staffs), or attorneys for the Party or Parties
                               (including their staffs);

                   ii. any draft reports, draft studies, draft work papers, draft declarations, or
                       other draft materials prepared by, for, or at the direction of an expert
                       witness, regardless of the form in which the draft is recorded; and

                  iii. any oral or written communication between and among expert witnesses
                       and their assistants and/or support staff, non-testifying consultants
                       (including their staffs), or attorneys for the Party or Parties (including their
                       staffs), regardless of the form of the communications. For avoidance of
                       doubt, this includes oral or written communication between any of the
                       individuals listed above, including but not limited to (a) one expert and/or
                       their staff and assistants and (b) another expert and/or their staff and
                       assistants.

           (b) The foregoing exclusions from disclosure set forth in subparagraphs (a)-(i-iii) do
               not apply to any communications, documents, data sets, or analyses upon which
               an expert relies as a basis for his or her ultimate opinion. In addition, examination
               shall be permitted on alternative analyses, methodologies, or approaches to issues
               on which the expert is testifying, regardless of whether the expert considered
               them in forming the expert’s opinion.

               Communications between and among experts, their staffs, and attorneys shall not
               be discoverable unless relied upon as a basis for any expert’s ultimate opinion(s).
               Although communications relating to compensation for the expert’s work or
               testimony shall not be required to be produced or exchanged, the Parties may
               examine witnesses at deposition or trial as to the amount they charge.

          22.    Except as provided under Fed. R. Civ. P. 26(b)(4)(D), no Party may take
discovery of an expert who has been retained or specially employed by another Party in
anticipation of litigation or to prepare for trial and who is not expected to be called as a witness
at trial, without the express written consent and authorization of the Party employing such expert.

        23.    Any Personally Identifying Information (“PII”) (e.g., social security numbers,
financial account numbers, passwords, and information that may be used for identity theft)
exchanged in discovery shall be maintained by the persons who receive such information and are
bound by this Protective Order in a manner that is secure and confidential. In the event that the
person receiving PII experiences a data breach, she, he, or it shall immediately notify the
Producing Party of the same and cooperate with the Producing Party to address and remedy the
breach. Nothing herein shall preclude the Producing Party from asserting legal claims or
constitute a waiver of legal rights or defenses in the event of litigation arising out of the
receiving person’s failure to appropriately protect PII from unauthorized disclosure.

       24.      This Protective Order shall survive the termination of the litigation. Within 45
days of the final disposition of this action, all Discovery Material designated as “Confidential” or
“Highly Confidential,” and all copies thereof, shall be promptly returned to the Producing Party,

                                                  9
        Case 1:20-cv-05735-LJL Document 148
                                        147 Filed 12/16/20
                                                  12/15/20 Page 10 of 15




or destroyed. As to those materials that contain, reflect, incorporate, attach, or reference attorney
work product, counsel of record for the Parties shall be entitled, without violating this Order, to
retain such work product in their files, so long as the terms of this Order will continue to govern
any such retained materials. In addition, counsel of record for the Parties shall be entitled,
without violating this Order, to retain pleadings, affidavits, motions, briefs, expert reports (and
exhibits thereto), correspondence (including internal correspondence and e-mail), any other
papers filed with the Court (including exhibits), deposition transcripts, and the trial record
(including exhibits) even if such materials contain or describe Confidential Material or Highly
Confidential Material, so long as this Order will continue to govern any such retained materials.
The Receiving Party’s commercially reasonable efforts shall not require the return or destruction
of materials that (a) are stored on backup storage media made in accordance with regular data
backup procedures; (b) are located in the email archive system or archived electronic files of
departed employees; or (c) are subject to legal hold obligations, provided, however, that (i) any
such material shall be treated in accordance with this Order; (ii) to the extent that any material is
accessed from backup storage media, information protected by data privacy obligations shall be
destroyed or returned; (iii) to the extent that any material is accessed from an email archive
system or archived electronic files of departed employees, information protected by data privacy
obligations shall be destroyed or returned; and (iv) legal hold obligations shall be periodically
reviewed for necessity and proportionality and information protected by data privacy obligations
shall not be retained in perpetuity. Nothing in this Paragraph shall obligate any Party to destroy
its own Confidential Information at the close of this Action or at any other time.

        25.      All persons subject to this Protective Order acknowledge that willful violation of
this Protective Order could subject them to punishment for contempt of Court. This Court shall
retain jurisdiction over all persons subject to this Protective Order to the extent necessary to
enforce any obligations arising hereunder or to impose sanctions for any contempt thereof.


       SO STIPULATED AND AGREED.

Agreed to:

Dated: December 15, 2020




                                                 10
      Case 1:20-cv-05735-LJL Document 148
                                      147 Filed 12/16/20
                                                12/15/20 Page 11 of 15




/s/ Kimberly Hennings                       /s/ Robin A. van der Muelen
Bruce E. Gerstein                           Robin A. van der Meulen
Kimberly Hennings                           Gregory S. Asciolla
Dan Litvin                                  Matthew J. Perez
GARWIN GERSTEIN & FISHER LLP                Veronica Bosco
88 Pine Street, 10th Floor                  LABATON SUCHAROW LLP
New York, NY 10005                          140 Broadway
Tel.: (212) 398-0055                        New York, NY 10005
Fax: (212) 764-6620                         Tel: (212) 907-0700
bgerstein@garwingerstein.com                Fax: (212) 818-0477
khennings@garwingerstein.com                rvandermeulen@labaton.com
dlitvin@garwingerstein.com                  gasciolla@labaton.com
                                            mperez@labaton.com
David F. Sorensen                           vbosco@labaton.com
Caitlin G. Coslett
Daniel C. Simons                            /s/ Sharon K. Robertson
BERGER MONTAGUE PC                          Sharon K. Robertson
1818 Market Street, Suite 3600              Donna M. Evans (pro hac vice pending)
Philadelphia, PA 19103                      COHEN MILSTEIN SELLERS & TOLL
(215) 875-3000                              PLLC
dsorensen@bm.net                            88 Pine Street, 14th Floor
ccoslett@bm.net                             New York, NY 10005
dsimons@bm.net                              Tel: (212) 838-7797
                                            Fax: (212) 838-7745
Interim Co-Lead Counsel for the Proposed    srobertson@cohenmilstein.com
Direct Purchaser Class                      devans@cohenmilstein.com

                                            Robert A. Braun
                                            Jessica Weiner (pro hac vice pending)
                                            COHEN MILSTEIN SELLERS & TOLL
                                            PLLC
                                            1100 New York Avenue, NW
                                            Fifth Floor
                                            Washington, D.C. 20005
                                            Tel: (202) 408-4600
                                            rbraun@cohenmilstein.com
                                            jweiner@cohenmilstein.com

                                            Interim Co-Lead Counsel for the Proposed
                                            End-Payor Class




                                           11
      Case 1:20-cv-05735-LJL Document 148
                                      147 Filed 12/16/20
                                                12/15/20 Page 12 of 15




/s/ Mark Gidley                                  /s/ Christopher Holding
J. Mark Gidley                                   Christopher T. Holding
Peter J. Carney                                  Sarah K. Frederick
Noah A. Brumfield                                GOODWIN PROCTER, LLP
WHITE & CASE LLP                                 100 Northern Avenue
701 Thirteenth Street, NW                        Boston, MA 02210
Washington, DC 20005-38007                       Tel: (617)-570-1753
Tel: (202) 626-3600                              Fax: (617)-523-1231
Fax: (212) 354-8113                              sfrederick@goodwinlaw.com
mgidley@whitecase.com                            cholding@goodwinlaw.com
pcarney@whitecase.com
nbrumfield@whitecase.com                         Counsel for Watson Pharma, Inc. (n/k/a
                                                 Actavis Pharma, Inc.), Watson Laboratories,
Counsel for AbbVie, Inc., Allergan Inc.,         Inc. (NV), Watson Laboratories, Inc. (DE)
Allergan Sales LLC, Allergan USA, Inc.           (Actavis Laboratories UT, Inc.), Watson
Forest Laboratories Inc., Forest Laboratories    Laboratories, Inc. (NY) (later known as
Holdings Ltd., Forest Laboratories Ireland,      Actavis Laboratories NY, Inc.), Watson
LTD., Watson Pharmaceuticals Inc., Actavis,      Laboratories, Inc., (CT), Teva
Inc.                                             Pharmaceutical Industries Ltd., Teva
                                                 Pharmaceuticals USA, Inc.




                                                12
      Case 1:20-cv-05735-LJL Document 148
                                      147 Filed 12/16/20
                                                12/15/20 Page 13 of 15




/s/ Devora Allon                                 /s/ Teresa Bonder
Devora W. Allon. P.C.                            Natalie Christine Clayton
KIRKLAND & ELLIS LLP                             ALSTON & BIRD, LLP
601 Lexington Avenue                             90 Park Avenue
New York, NY 10022                               New York, NY 10016
Tel: (212)-446-5697                              Tel: (212)-210-9573
Fax: (212)-446-6460                              Fax: (212)-922-3845
devora.allon@kirkland.com                        natalie.clayton@alston.com

Jay P. Lefkowitz. P.C.                           Teresa T. Bonder (pro hac vice)
KIRKLAND & ELLIS LLP                             ALSTON & BIRD, LLP
601 Lexington Avenue                             560 Mission Street, Ste. 2100
New York, NY 10022                               San Francisco, CA 94105
Tel: (212)-446-4970                              Tel: (415)-243-1000
Fax: (212)-446-4900                              Fax: (415)-243-1001
lefkowitz@kirkland.com                           teresa.bonder@alston.com

Counsel for Torrent Pharma, Inc.                 Matthew D. Kent (pro hac vice)
                                                 D. Andrew Hatchett (pro hac vice)
                                                 ALSTON & BIRD, LLP
                                                 1201 W. Peachtree Street
                                                 Atlanta, GA 30309
                                                 Tel: (404)-881-7000
                                                 Fax: (404)-881-7777
                                                 matthew.kent@alston.com
                                                 andrew.hatchett@alston.com

                                                 Counsel for Glenmark Generics, Inc., USA
                                                 n/k/a Glenmark Pharmaceuticals Inc.,
                                                 Glenmark Generics Ltd. d/b/a Glenmark
                                                 Pharmaceuticals Ltd.
/s/ Ahmed Riaz                                   /s/ Richard Schoenstein
Ahmed M.T. Riaz                                  Richard C. Schoenstein
SCHIFF HARDIN LLP                                Janet B. Linn
1185 Avenue of the Americas                      TARTER KRINSKY & DROGIN LLP
Suite 3000                                       1350 Broadway
New York, NY 10036                               New York, NY 10018
212-753-5000                                     Tel: (212)-216-8000
ariaz@schiffhardin.com                           Fax: (212)-216-8001
                                                 rschoenstein@tarterkrinsky.com
                                                 jlinn@tarterkrinsky.com
Counsel for Indchemie Health Specialties
Private Ltd., Alkem Laboratories Ltd., Ascend    Counsel for Hetero USA Inc.,
Laboratories LLC                                 Hetero Labs Ltd., Hetero
                                                 Drugs Ltd.



                                                13
       Case 1:20-cv-05735-LJL Document 148
                                       147 Filed 12/16/20
                                                 12/15/20 Page 14 of 15
                           This Order reflects a proposed order filed by the
                           parties, with the addition of language to the second
                           sentence of paragraph 18. The added language is
      SO ORDERED           underlined.



Dated: December 16, 2020
New York, New York                                       HON. LEWIS J. LIMAN
                                                         United States District Judge




                                            14
        Case 1:20-cv-05735-LJL Document 148
                                        147 Filed 12/16/20
                                                  12/15/20 Page 15 of 15




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 In re Bystolic Antitrust Litigation

 This Document Relates To:
                                                           C.A. No. 1:20-cv-05735-LJL
 All Actions
                                                           NON-DISCLOSURE AGREEMENT



       I, _____________________________, acknowledge that I have read and understand the

Protective Order in this action governing the non-disclosure of those portions of Discovery

Material that have been designated as Confidential. I agree that I will not disclose such

Confidential Discovery Material to anyone other than for purposes of this litigation and that at

the conclusion of the litigation I will either return all discovery information to the party or

attorney from whom I received it or destroy such discovery information. By acknowledging

these obligations under the Protective Order, I understand that I am submitting myself to the

jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of the

Protective Order could subject me to punishment for contempt of Court.


Dated: ______________                           _____________________________________




                                                  15
